DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed July 13, 2022 is received and entered.
2.	Claims 1 – 3, 7 – 10, and 15 are amended.  Claims 4 – 5, 11 – 12, and 14 are cancelled.  Claims 1 – 3, 6 – 10, 13, and 15 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 3, 6 – 10, 13, and 15 are allowed over the prior art.

Response to Arguments / Amendment
5.	The rejection of claim 4 under 35 USC 112(b) is WITHDRAWN in view of the Amendment.
6.	Applicant’s arguments on pages 10 – 12 of the Response is persuasive and the Office agrees that the combination of the prior art does not teach, suggest, or render obvious the subject matter of amended independent claims 1, 9, and 15.

Reasons for Allowance
7.	Claims 1 – 3, 6 – 10, 13, and 15 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Rosenberg et al. (U.S. Pub. 2018/0074637), Itsuki (U.S. Pub. 2014/0078115), Marsden (U.S. Pub. 2017/0003876), Zhang et al. (U.S. Pub. 2018/0095569), Kim (U.S. Pub. 2018/0046304), Kim 2 (U.S. Pub. 2018/0275796), Everitt et al. (U.S. Pub. 2017/0068425), Liu et al. (U.S. Pub. 2016/0231851), and Rosenberg 2 et al. (U.S. Pub. 2018/0074637).
Regarding claim 1, neither Rosenberg nor Itsuki nor Marsden nor Zhang nor Kim nor Kim 2 nor Everitt nor Liu nor Rosenberg 2 teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“transmit a first signal to the second processor based on the first position information and the first energy information;”
“generate a second signal based on the second position information and the second energy information, the second signal including information on an area of the contact surface measured at a third time point at which the area of the contact surface between the display and the external object is maximum after contact between the display and the external object is initiated; and
transmit the second signal to the second processor.”
Regarding claims 9 and 15, these claims are allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 3, 6 – 8, 10, and 13, these claims are allowed based on their respective dependence from claims 1 and 9.



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626